Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 10, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  160114(17)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh,
                                                                                                                         Justices
            Plaintiff-Appellee,
                                                                      SC: 160114
  v                                                                   COA: 348131
                                                                      Wayne CC: 17-006374-FH
  JOHN KELVIN WILLIAMS,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its Court-ordered answer to the application for leave to appeal is GRANTED. The
  answer will be accepted as timely filed if submitted on or before February 24, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 10, 2020

                                                                                Clerk